Case 18-09243-JJG-11          Doc 390      Filed 06/03/19       EOD 06/03/19 15:27:16          Pg 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


In re:                                 )                         Chapter 11
                                       )
SCOTTY'S HOLDINGS, LLC,1               )                         Case No. 18-09243-JJG-11
                                       )
                  Debtor(s).           )                         (Jointly Administered)
_______________________________________)

         NOTICE OF APPLICATION FOR ADMINISTRATIVE PRIORITY CLAIM

       PLEASE TAKE NOTICE that on May 31, 2019, Creditor Precedent Countryside
Acquisitions, LLC (“Precedent”) filed its Application for Administrative Priority Claim pursuant
to 11 U.S.C. §§ 365(d)(3) and 503(b)(1) (the “Application”).

       As described in more detail in the Application, Precedent seeks entry of an order
allowing Precedent an administrative priority claim against the estates of Debtors Scotty’s
Holdings, LLC and Scotty’s Indianapolis, LLC in the amount of $88,715.74 pursuant to section
365(d)(3) and/or section 503(b)(1) of Title 11 of the United States Code.

      PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
read this Notice carefully and discuss it with your attorney, if you have one in these
bankruptcy cases. If you do not have an attorney, you may wish to consult one.

        PLEASE TAKE FURTHER NOTICE that, if you do not want the Court to enter an
order granting the Application, or if you want the Court to consider your views on the
Application, then, on or before July 15, 2019 you or your attorney must file with the Court a
written objection explaining your position. If you mail your response or objection to the Court,
you must mail it early enough so the Court will receive it on or before the date stated herein.

        Those not permitted to file papers with the Court electronically must deliver any
objection by U.S. Mail, courier, overnight/express mail, or in person to the United States
Bankruptcy Court Clerk’s Office, 116 U.S. Courthouse, 46 East Ohio Street, Indianapolis, IN
46204.



1
 The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11; A Pots & Pans Production, LLC, Case
No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11; Scotty's
Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-11;
Scott's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC, Case No.
18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11; Scotty's Brewhouse
Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11;
Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler, LLC, Case No.
18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
Case 18-09243-JJG-11      Doc 390    Filed 06/03/19    EOD 06/03/19 15:27:16      Pg 2 of 4



        PLEASE TAKE FURTHER NOTICE that any responses or objections to the
Application must also be served (A) upon the undersigned counsel for Precedent, so as to
actually be received by or before July 15, 2019 and (B) as provided in the Case Management
Order entered by the Court.

        A copy of the Application and of the Case Management Order may be obtained, free of
charge, from undersigned counsel or from the case website maintained by Stretto at
https://case.stretto.com/scottys-holdings.

     PLEASE TAKE FURTHER NOTICE THAT, IF AN OBJECTION IS PROPERLY
FILED, A HEARING ON THE APPLICATION WILL BE HELD AS FOLLOWS:

      Date:                       Monday, July 22, 2019

      Time:                       1:30 p.m. Eastern Time

      Location:                   Birch Bayh Federal Building and United States Courthouse
                                  Courtroom 311
                                  46 East Ohio Street
                                  Indianapolis, IN 46204

      Telephonic Appearances:     1-877-848-7030, Access Code 8891756 (Although
                                  telephonic participation is generally allowed, parties
                                  appearing by telephone may not present evidence, examine
                                  a witness, or cross-examine a witness).

        PLEASE TAKE FURTHER NOTICE that, if you or your attorney do not take these
steps, the Court may grant the relief requested in the Application without a hearing.

                                         Respectfully submitted,

                                         /s/ John C. Cannizzaro
                                         ICE MILLER LLP
                                         John C. Cannizzaro
                                         250 West Street, Suite 700
                                         Columbus, OH 43215-7509
                                         Telephone: (614) 462-1070
                                         john.cannizzaro@icemiller.com

                                         Jeffrey A. Hokanson
                                         One American Square, Suite 2900
                                         Indianapolis, IN 46282-0200
                                         Telephone: (317) 236-2100
                                         jeff.hokanson@icemiller.com

                                         Counsel for Precedent Countryside Acquisitions, LLC
Case 18-09243-JJG-11       Doc 390     Filed 06/03/19     EOD 06/03/19 15:27:16       Pg 3 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

       John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
       Kay Dee Baird kbaird@kdlegal.com,
       rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
       Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
       Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
       Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
       John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
       Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-
       levin.net;jkrichbaum@rubin-levin.net;atty_dcaruso@bluestylus.com
       Christopher Combest ccombest@quarles.com, fbf@quarles.com
       E. Davis Coots dcoots@chwlaw.com, kiefer@chwlaw.com; COHara@chwlaw.com;
       CCurley@chwlaw.com;KCarlisle@chwlaw.com
       George S. Cressy gcressy@southbank.legal
       Aaron E. Davis Aaron.Davis@bclplaw.com, kathryn.farris@bclplaw.com;
       chdocketing@bclplaw.com
       Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
       Lucy Renee Dollens lucy.dollens@quarles.com, paul.sanders@quarles.com;
       DocketIN@quarles.com;kelly.webster@quarles.com
       Mary Jean Fassett mjf@mccarronlaw.com
       Isaac M Gabriel isaac.gabriel@quarles.com,
       sybil.aytch@quarles.com;kelly.webster@quarles.com;elizabeth.fella@quarles.com
       Craig Solomon Ganz ganzc@ballardspahr.com
       Christopher C Hagenow chagenow@bbrlawpc.com, kellis@bbrlawpc.com
       Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
       Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
       John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
       Frederick Hyman RHyman@duanemorris.com
       Brent E. Inabnit brenti@sni-law.com, joshv@sni-law.com
       Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
       David J. Jurkiewicz DJurkiewicz@boselaw.com, mwakefield@boselaw.com;
       rmurphy@boselaw.com;dlingenfelter@boselaw.com
       Jay Pearson Kennedy jkennedy@kgrlaw.com, ncarson@kgrlaw.com
       Elizabeth Marie Little elizabeth.little@faegrebd.com
       Steven M. Lutz Lutz@cchalaw.com
       Jean Sutton Martin jeanmartin@forthepeople.com, nslattery@forthepeople.com
       John Michael Mead jmead@indylegal.net, kbonstead@indylegal.net
       Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
       Ronald J. Moore Ronald.Moore@usdoj.gov
       C Daniel Motsinger cmotsinger@kdlegal.com, cmotsinger@kdlegal.com;
       crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
       Scott M. Pearson spearson@manatt.com, sakim@manatt.com,
       CalendarDept@manatt.com
Case 18-09243-JJG-11         Doc 390     Filed 06/03/19      EOD 06/03/19 15:27:16         Pg 4 of 4



       Kenneth Darryl Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
       Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
       Harrison Edward Strauss harrison.strauss@usdoj.gov, Lora.L.Hurlbert@USDOJ.GOV
       Meredith R. Theisen mtheisen@rubin-levin.net, atty_mtheisen@bluestylus.com;
       mralph@rubin-levin.net
       U.S. Trustee ustpregion10.in.ecf@usdoj.gov

      I further certify that, on June 3, 2019, I caused the foregoing to be served via first-class
U.S. mail on the following addresses:

       Butler University
       C/O Faegre Baker Daniels LLP
       Attn: Mark C. Sausser
       300 N. Meridian St, Ste 2700
       Indianapolis, IN 46204

       Noble Net Lease Investment, LLC
       Attn: Neil C. Efron Executive Vice President
       4280 Professional Center Dr., Suite 100
       Palm Beach Gardens, FL 33410


                                                      /s/ John C. Cannizzaro
                                                      John C. Cannizzaro
